IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-068-CR


MICHAEL LYNN BATSON,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY,  

NO. 35,445, HONORABLE LINDA A. RODRIGUEZ, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for speeding.  Punishment was assessed at a
$75 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  April 15, 1992
[Do Not Publish]







April 15, 1992




Mr. Kyle W. Maysel
130 E. San Antonio, Suite C
San Marcos, Texas  78666

Honorable Lucy Del Prado Dietz
Assistant Criminal District Attorney
Hays County Courthouse, Room 208
San Marcos, Texas  78666

					Re:	No. 3-92-068-CR--Michael Lynn Batson v.
The State of Texas  (t/c no. 35,445)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.	
						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Linda A. Rodriguez, County Judge
	Mr. Ronnie Dannelley, County Clerk

MR. KYLE W. MAYSEL
130 E. SAN ANTONIO, SUITE C
SAN MARCOS TX  78666
HONORABLE LUCY DEL PRADO DIETZ
ASSISTANT CRIMINAL DISTRICT ATTORNEY
HAYS COUNTY COURTHOUSE, ROOM 208
SAN MARCOS TX  78666
MR. W. H. MOORE
DISTRICT CLERK
HAYS COUNTY COURTHOUSE
SAN MARCOS TX 78666
 TRIAL COURT NO. 35,445

THE STATE OF TEXAS.

TO THE COUNTY COURT AT LAW NO. 2 DISTRICT COURT of HAYS COUNTY -
GREETINGS:

	Before our COURT OF APPEALS, on the 15th of April A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					MICHAEL LYNN BATSON, Appellant,
No. 3-92-068-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal and the
same being considered, because it is the opinion of this Court that the same should be granted:  it is
ORDERED, ADJUDGED and DECREED by the Court that appellant be allowed to withdraw notice of
appeal and that the appeal be dismissed; that the appellant pay all costs in this behalf expended; and that
this decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 15th
day of April A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







April 15, 1992



Mr. Ronnie Dannelley
County Clerk
Hays County Courthouse
San Marcos, Texas  78666

					Re:	No. 3-92-068-CR--Michael Lynn Batson v. State of
Texas
						(t/c no. 35,445)

Dear Mr. Dannelley:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card (No. 1) to this office, appropriately
completed.

Rule 87(b), Texas Rules of Appellate Procedure, sets out the procedures to be followed upon your
receipt of the mandate.

Upon execution of the mandate in accordance with the rule, either your office or the sheriff's
office should return the remaining card enclosed (No. 2), appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Mr. Kyle W. Maysel
	Honorable Lucy Del Prado Dietz, Assistant Criminal District Attorney